                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                         :
  FERLANDES CORNELIUS,                                   :   Civil Action No. 19-19363 (SRC)
                                                         :
                                        Plaintiff,       :               OPINION
                                                         :
                         v.                              :
                                                         :
  VENECIA BROWN, et al.,                                 :
                                                         :
                                     Defendants.         :
                                                         :

CHESLER, District Judge

       This matter comes before the Court on the Court’s sua sponte Order To Show Cause of

October 30, 2019 directing Plaintiff Ferlandes Cornelius (“Plaintiff”) why this action should not

be dismissed for lack of subject matter jurisdiction. The Order also noted that Defendants had

been improperly joined pursuant to Federal Rule of Civil Procedure 20(a)(2), as the claims

against Defendants Venecia Brown and Grace Brown arose from a different automobile accident

than the claims against Defendants Jonathan Arroyo and PV Holding Corp. For the reasons that

follow, the Order To Show Cause will be discharged.

       First, Plaintiff has satisfied the Court that there is complete diversity between Plaintiff

and Defendants, as required to establish jurisdiction under 28 U.S.C. § 1332(a). Plaintiff asserts

that he is domiciled in New Jersey. The Court noted in its Order To Show Cause that it could not

determine the citizenship of Defendant PV Holding Corp. because the Complaint failed to set

forth its state of incorporation and the state of its principal place of business. Plaintiff has now

provided information demonstrating that PV Holding Corp. is a Delaware Corporation with its

principal place of business in Queens, New York. Defendant Jonathan Arroyo is alleged to be a



                                                     1
citizen of New York, and Defendants Venecia Brown and Grace Brown are alleged to be citizens

of Georgia. Accordingly, Plaintiff has demonstrated that there is complete diversity.

       Second, in the interest of completeness, the Court notes that Plaintiff has failed to provide

a satisfactory response assuaging the concerns the Court raised as to the improper joinder of

claims. Plaintiff argues that although his claims arise out of two separate car accidents, one of

which occurred in New Jersey and the other in New York, on two different dates involving

different parties, the claims can be properly joined because the injuries Plaintiff allegedly

sustained in each accident may play a role in determining which accident caused which injuries.

In the Court’s view, this fails to meet the requirements of Rule 20(a). Additionally, although

Plaintiff has clarified that in personam jurisdiction over Defendants Venecia Brown and Grace

Brown is predicated on the fact that the claims against them arise out of an accident which

occurred in Jersey City, New Jersey, the Court discerns no basis for personal jurisdiction over

Arroyo and PV Holding Corp., out-of-state litigants involved in this case by virtue of an accident

that occurred in New York.

       Nevertheless, because Plaintiff has demonstrated that the Court has subject matter

jurisdiction over this action, the Order To Show Cause will be discharged, and Plaintiff will be

directed to file an Amended Complaint setting forth all of the information required to establish

diversity jurisdiction under 28 U.S.C. § 1332(a), that is, the state of incorporation and principal

place of business of Defendant PV Holding Corp. An appropriate Order will be filed.



                                                           s/ Stanley R. Chesler
                                                      STANLEY R. CHESLER
                                                      United States District Judge




                                                  2
